


109 HJ 93 IH: Disapproving the issuance of letters of

U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		109th CONGRESS
		2d Session
		H. J. RES. 93
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2006
			Mr. Ackerman
			 introduced the following joint resolution; which was referred to the
			 Committee on International
			 Relations
		
		JOINT RESOLUTION
		Disapproving the issuance of letters of
		  offer with respect to certain proposed sales of defense articles and defense
		  services to Pakistan.
	
	
		That the issuance of a letter of offer with
			 respect to any of the following proposed sales to Pakistan (described in the
			 certifications transmitted to the Speaker of the House of Representatives and
			 the Chairman of the Committee on Foreign Relations of the Senate pursuant to
			 section 36(b) of the Arms Export Control Act on June 28, 2006) is hereby
			 prohibited:
			(1)The proposed sale
			 of defense articles and defense services (Transmittal Number 06–09).
			(2)The proposed sale
			 of defense articles and defense services (Transmittal Number 06–11).
			(3)The proposed sale
			 of defense articles and defense services (Transmittal Number 06–34).
			
